 

Exhibit 10.77

2018 LTI TSR EXECUTIVE PERFORMANCE SHARE AWARD AGREEMENT

This Agreement (this "Agreement") is made and entered into as of April 9, 2018
(the "Grant Date") by and between PFSWEB, INC., a Delaware corporation (the
"Company") and the individual identified as the Grantee on the signature page
hereof (the "Grantee").

WHEREAS, the Company has adopted the 2005 Employee Stock and Incentive Plan (the
"Plan," terms defined in the Plan having the same meaning when so used herein)
pursuant to which Performance Share Awards may be granted; and

WHEREAS, the Committee has approved the issuance of the Performance Share Award
provided for herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1.Definitions.  The following terms (not otherwise defined herein), when used in
this Agreement, shall have the following meanings, unless the context clearly
requires otherwise (such definitions to be equally applicable to both the
singular and plural of the defined terms).  

“Achievement Level” shall be determined for each Performance Period by
calculating the TSR for the Company and each company in the Comparison Group and
then ranking the TSR values from low to high (with the company having the lowest
TSR being ranked number 1, the company with the second lowest TSR ranked number
2 and so on) and determining the Company’s percentile rank based upon its
position in the list by dividing the Company’s position by the total number of
companies (including the Company) in the Comparison Group and rounding the
quotient to the nearest hundredth. For example, if the Company were ranked 60 on
a list of 80 companies (including the Company), its percentile rank would be the
75th percentile. For purposes of the foregoing, the determination of the
Achievement Level percentile shall be rounded to the nearest whole number (e.g.,
the 49.75th percentile shall be rounded to the 50th percentile).   

“Annual Percentage” means the percentage so designated on the signature page
hereof.

“Annual Performance Period” means, as applicable (i) the period from the Grant
Date to December 31, 2018 (the “First Performance Period”), (ii) the period from
January 1, 2019 to December 31, 2019 (the “Second Performance Period”), and
(iii) the period from January 1, 2020 to December 31, 2020 (the “Third
Performance Period”).

“Award Percentage” means the following based upon the corresponding Achievement
Level:

 

Achievement Level

Award Percentage

 

 

Less than 50th percentile

0%

50th percentile

50%

75th percentile or above

130%

 

 

 

If the Achievement Level is above the 50th percentile and below the 75th
percentile, the Award Percentage shall be determined by linear interpolation.

1

7416397.3

--------------------------------------------------------------------------------

 

“Comparison Group” means, for each Performance Period, the companies that are
included in the Index as of the first and last day of the Performance Period
(except as otherwise set forth in the definition of TSR).

“Cumulative Percentage” means the percentage so designated on the signature page
hereof.

“Cumulative Performance Period” means, as applicable (i) the period from the
Grant Date to December 31, 2019, and (ii) the period from the Grant Date to
December 31, 2020.

“Fiscal Year” shall mean the 12-consecutive-month period beginning on January 1
and ending on December 31, so that, by way of example, Fiscal Year 2018 shall
mean the 12-consecutive-month period beginning on January 1, 2018 and ending on
December 31, 2018.

“Index” means the Russell Microcap Index, as issued by Russell Investments,
Inc., or, if such Index is no longer published or the Committee determines that
such Index no longer appropriately represents the Company’s peer group (as
measured by market capitalization), such other index as the Committee shall
determine in its sole discretion.

“Performance Period” means the Annual Performance Period and/or the Cumulative
Performance Period, as applicable.

“Severance Period” shall mean the period following the termination of the
Grantee’s employment by the Company during which the Grantee is entitled to
continue to receive his or her base compensation pursuant to a written severance
agreement.

“Target Shares” means the number of Performance Shares so designated on the
signature page hereof.

“TSR” means total shareholder return as applied to the Company or any company in
the Comparison Group, as determined by calculating its stock price appreciation
or depreciation from the beginning to the end of the Performance Period, plus
dividends and distributions made or declared (assuming such dividends or
distributions are reinvested in the common stock of the Company or any company
in the Comparison Group) during the Performance Period, expressed as a positive
or negative percentage return (adjusted for any changes in capital structure).  

For purposes of computing TSR:

(a)The stock price at the beginning of the Performance Period will be (i) for
the First Performance Period, the closing price on the Grant Date, (ii) for the
Second Performance Period, the simple arithmetic average of the daily closing
price of a share of common stock over the 20 consecutive trading days ending on
the last trading day of the First Performance Period, and (iii) for the Third
Performance Period, the simple arithmetic average of the daily closing price of
a share of common stock over the 20 consecutive trading days ending on the last
trading day of the Second Performance Period.

(b)The stock price at the end of the Performance Period will be the simple
arithmetic average of the daily closing price of a share of common stock over
the 20 trading days ending on the last trading day of the Performance Period.  

2

7416397.3

--------------------------------------------------------------------------------

 

2.Grant of Performance Share Award. Pursuant to the Plan, and subject to the
terms and provisions hereof, the Company hereby issues to the Grantee on the
Grant Date a Performance Share Award for the number of Performance Shares to be
determined as follows:

2.1The number of Performance Shares which vest for each Annual Performance
Period shall be determined by the following formula: (number of Target
Shares)(1/3)(Annual Percentage)(Award Percentage for such Annual Performance
Period).

2.2The number of Performance Shares which vest for each Cumulative Performance
Period shall be determined by the following formula: (number of Target
Shares)(1/2)(Cumulative Percentage)(Award Percentage for such Cumulative
Performance Period).

2.3Each Performance Share Award represents the right to receive one share of
Common Stock, subject to the terms and conditions set forth in this Agreement
and the Plan. Prior to settlement of any vested Performance Share Award, such
Performance Shares will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. The Company's
obligations under this Agreement shall be unfunded and unsecured, and no special
or separate fund shall be established and no other segregation of assets shall
be made and the Grantee shall have no greater rights than an unsecured general
creditor of the Company.  

 

3.Vesting.

3.1The Grantee shall have no vested right in any Performance Shares for any
Performance Period unless (i) the Grantee retains his or her Continuous Status
as a Participant from the first day through the last day of such Performance
Period and (ii) the Committee certifies the Achievement Level for such
Performance Period. The achievement of the Achievement Level, as evidenced by
such certification by the Committee, shall be construed by all parties as a
condition related to the purpose of the compensation for purposes of Section
409A of the Code. Subject to the provisions set forth herein, for each
Performance Period, vesting shall be deemed to occur as of the day following the
last day of each Performance Period.

3.2The foregoing vesting schedule notwithstanding:

(a)Upon the termination of the Grantee’s employment by the Company without Cause
or if the Grantee’s employment by the Company is terminated by the Grantee for
Good Reason, then (i) if applicable, for purposes of Section 3.1(i) of this
Agreement, the Grantee shall be deemed employed by the Company through the last
day of any Severance Period which shall be deemed the last day of the Grantee’s
Continuous Status as a Participant, and (ii) for the Fiscal Year in which such
termination occurs (as determined in accordance with the preceding clause (i)),
the Grantee shall be entitled to issuance of a number of Target Shares equal to
the product obtained by multiplying the number of Target Shares which the
Grantee would have received hereunder, if any, subject to and based upon the
Achievement Level for such Fiscal Year, but for the termination of his or her
employment, multiplied by a fraction, the numerator is which the number of days
the Grantee is employed (or deemed employed as aforesaid) by the Company during
such Fiscal Year and the denominator of which is 365, and (iii) all other
unvested Target Shares hereunder shall be deemed terminated and forfeited. For
the avoidance of doubt, for purposes of this clause (a), to the extent the first
day of a Severance Period is in one Fiscal Year and the last day of such
Severance Period is in the following Fiscal Year, the Grantee shall be deemed
employed (1) during the entirety of such first Fiscal Year and (2) for that
portion of the following Fiscal Year which corresponds to the Severance Period
applicable thereto.  

3

7416397.3

--------------------------------------------------------------------------------

 

(b)Upon termination of employment as the result of the death or Disability of
the Grantee, then, for the Fiscal Year in which such termination occurs and each
Fiscal Year thereafter during each Performance Period, the heirs or estate of
the deceased Grantee or the Disabled Grantee shall be entitled to issuance of a
number of Target Shares equal to the number of Target Shares which the Grantee
would have received hereunder, if any, subject to and based upon the Achievement
Level for such Fiscal Year, but for the termination of his or her employment.   

(c)Notwithstanding the provisions of Sections 3.2(a) or (b), upon the occurrence
of a Change in Control during any Annual Performance Period, the effective date
of the Change in Control shall be deemed the last day of the Annual Performance
Period and Cumulative Performance Period for the Fiscal Year in which the Change
in Control occurs and for each Fiscal Year thereafter, and (i) the Grantee shall
be deemed vested in and entitled to issuance of a number of Target Shares equal
to the number of Target Shares which the Grantee would have received hereunder,
if any, subject to and based upon the Achievement Level for such Fiscal Year(s)
assuming that the effective date of the Change in Control is the last day of the
Annual Performance Period and Cumulative Performance Period for the Fiscal Year
in which the Change in Control occurs and for each Fiscal Year thereafter, such
vesting to be deemed to have occurred at such time as may be necessary or
required in order for the Grantee to be deemed the lawful owner and holder of
record as of the effective date and time of the Change in Control, and (ii)
except as set forth in the preceding clause, all other unvested Performance
Shares hereunder shall be deemed terminated  as of the effective date and time
of the Change in Control.

3.3The Committee shall determine and certify the Achievement Level for each
Performance Period as soon as administratively practicable following the last
day of each Performance Period and such determination shall be final and binding
on all parties and shall be deemed effective as of the day following the last
day of the applicable Performance Period. Subject to the vesting conditions set
forth herein, the Company shall, not later than the last day of the Fiscal Year
following the applicable Performance Period, (a) issue and deliver to the
Grantee the number of shares of Common Stock equal to the number of vested
Performance Shares (rounded up to the nearest whole share); and (b) enter the
Grantee's name on the books of the Company as the shareholder of record with
respect to the shares of Common Stock delivered to the Grantee (which entry
shall be deemed made as of the day following the last day of each applicable
Performance Period notwithstanding any later delivery of the corresponding
shares of Common Stock). Subject to the provisions of the preceding clause (b)
of this Section 3.3 and the provisions of Section 15 below, any shares of Stock
to be issued under (i) under Section 3.2(a) or (b) above shall be issued no
later than March 15 following the last day of the Fiscal Year in which the
Grantee (or heirs or estate thereof) is deemed vested therein, and (ii) under
Section 3.2(c) above shall be issued no later than such time as may be necessary
or required in order for the Grantee to be deemed the lawful owner and holder of
record of the shares of Stock to be issued thereunder as of the effective date
and time of the Change in Control.

4.Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, until the vesting thereof, the unvested Performance Shares or the rights
relating thereto may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Grantee. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the unvested
Performance Shares or the rights relating thereto shall be wholly ineffective
and, if any such attempt is made, the unvested Performance Shares will be
forfeited by the Grantee and all of the Grantee's rights to shares issuable
thereunder shall immediately terminate without any payment or consideration by
the Company.

4

7416397.3

--------------------------------------------------------------------------------

 

5.No Rights as Shareholder; Dividends.

5.1The Grantee shall have no rights in, to or under the shares of Stock to be
issued upon the vesting of the Performance Shares unless and until the vesting
conditions set forth herein are satisfied and, until such date, shall have no
rights of a shareholder of the Company including, without limitation, no right
to vote such shares and no right to receive any dividends or other distributions
paid with respect to such shares. Notwithstanding the foregoing, if during any
Fiscal Year, the Company declares a dividend or distribution, whether in cash or
other property, then, concurrent with the issuance of the shares of Stock, if
any, to the Grantee for such Fiscal Year, the Company shall pay to the Grantee
that amount of cash or other property which the Grantee would have received had
the Grantee been the record holder of such shares of Stock on the record date
for such dividend or distribution.

5.2Upon vesting of the Performance Shares, the Company may issue stock
certificates or evidence the Grantee's interest therein by using a book entry
account with the Company's transfer agent.

6.Provisions of Plan.  

6.1Adjustments. If any change is made to the outstanding Stock or the capital
structure of the Company, the shares of Stock to be issued hereunder shall be
adjusted or terminated in any manner as contemplated by Article 16 of the Plan.

6.2Tax Liability and Withholding. The Grantee shall be required to pay to the
Company, and the Company shall have the right to deduct from the shares of Stock
to be issued upon the vesting of the Performance Shares hereunder, the amount of
any required withholding taxes in respect of the shares of Stock to be issued
upon the vesting of the Performance Shares and to take all such other action as
the Company deems necessary to satisfy all obligations for the payment of such
withholding taxes.

6.3Except as provided herein, the provisions of this Agreement shall be subject
to the provisions of the Plan, which are hereby incorporated herein by reference
and made part hereof.  The Grantee acknowledges and agrees that he or she has
been provided with and has read the Plan and understands the provisions
thereof.  In the event of any conflict between the terms of the Plan and the
terms of this Agreement, the terms of the Plan shall take precedence, other than
for such provisions of the Plan which, by their terms, are subject to the
provisions of an Award Certificate.

7.No ERISA Plan.  Neither this Agreement nor the award of the Performance Shares
hereunder shall be construed by any party as being subject to any provisions of
ERISA, and shall not be so subject.  Without in any way limiting the generality
of the foregoing, the Performance Shares awarded hereunder shall constitute a
mere unfunded promise to pay by the Company and a bonus program within the
meaning of Department of Labor Regulation Section 2510.3-2(c) promulgated under
ERISA.

8.Compliance with Law. The issuance of shares of Stock hereunder shall be
subject to compliance by the Company and the Grantee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company's shares of Stock may be
listed. No shares of Stock shall be issued or transferred unless and until any
then applicable requirements of state and federal laws and regulatory agencies
have been fully complied with to the satisfaction of the Company and its
counsel.

5

7416397.3

--------------------------------------------------------------------------------

 

9.Notices.  Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices.  Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company.  Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.

10.Parachute Payments and Parachute Awards.  If the Grantee is a “disqualified
individual,” as defined in paragraph (c) of Code Section 280G, then,
notwithstanding any other provision of this Agreement or of any other agreement,
contract, or understanding heretofore entered into by the Grantee and the
Company (an “Other Agreement”), except an agreement, contract, or understanding
that expressly addresses Code Section 280G or Code Section 4999 (a “280G
Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Grantee
(or an employee group of which the Grantee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Grantee (a “Benefit Arrangement”), if any of the payments or benefits
provided or to be provided by the Company or its affiliates to the Grantee or
for the Grantee’s benefit pursuant to the terms of this Agreement, all Other
Agreements and all Benefit Arrangements ("Covered Payments") constitute
parachute payments ("Parachute Payments") within the meaning of Code Section
280G and would, but for this Section, be subject to the excise tax imposed under
Section 4999 of the Code (or any successor provision thereto) or any similar tax
imposed by state or local law or any interest or penalties with respect to such
taxes (collectively, the "Excise Tax"), then prior to making the Covered
Payments, a calculation shall be made comparing (i) the Net Benefit (as defined
below) to the Grantee of the Covered Payments after payment of the Excise Tax to
(ii) the Net Benefit to the Grantee if the Covered Payments are limited to the
extent necessary to avoid being subject to the Excise Tax. Only if the amount
calculated under (i) above is less than the amount under (ii) above will the
Covered Payments be reduced to the minimum extent necessary to ensure that no
portion of the Covered Payments is subject to the Excise Tax (that amount, the
"Reduced Amount"). "Net Benefit" shall mean the present value of the Covered
Payments net of all federal, state, local, foreign income, employment and excise
taxes. Any such reduction shall be made in accordance with Section 409A of the
Code and the following: (i) the Covered Payments which do not constitute
nonqualified deferred compensation subject to Section 409A of the Code shall be
reduced first; and (ii) the Covered Payments shall be reduced in a manner that
maximizes the Grantee's economic position. In applying this principle, the
reduction shall be made in a manner consistent with the requirements of Section
409A of the Code, and where two economically equivalent amounts are subject to
reduction but payable at different times, such amounts shall be reduced on a pro
rata basis but not below zero. The foregoing shall not be interpreted so as to
restrict, reduce, amend or modify any of the existing terms and provisions of
any 280G Agreement to which the Grantee and the Company may be a party and any
payment hereunder shall be entitled to the benefits thereof.

11.Severability.  If any provision of this Agreement is determined by a court of
competent jurisdiction to be unenforceable, such determination shall not affect
the remaining provisions of this Agreement, which shall be enforced to the
maximum extent permitted under applicable law.

12.Modification.  Subject to the provisions of the Plan, this Agreement may be
modified only in writing pursuant to an agreement by and between the Company and
the Grantee.

13.Headings.  The headings contained herein are for convenience of reference
only and shall not be construed by any party as having any substantive
significance.

6

7416397.3

--------------------------------------------------------------------------------

 

14.Clawback. Notwithstanding any other provisions in this Agreement, this Award
is subject to recovery under any current or future law, government regulation or
stock exchange listing requirement, and is subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company at any time pursuant to any such law, government regulation or stock
exchange listing requirement).

15.Section 409A of the Code.  If the Grantee is deemed a "specified employee"
within the meaning of Section 409A of the Code, as determined by the Committee,
at a time when the Grantee becomes eligible for settlement of the Performance
Shares upon his/her "separation from service" within the meaning of Section 409A
of the Code, then to the extent necessary to prevent any accelerated or
additional tax under Section 409A of the Code, such settlement will be delayed
until the earlier of: (i) the date that is six months following the Grantee's
separation from service and (ii) the Grantee's death.   It is the intent that
this Performance Share Award shall comply with the requirements of Section 409A,
and any ambiguities herein will be interpreted to so comply. The Company
reserves the right, to the extent the Company deems necessary or advisable in
its sole discretion, to unilaterally amend or modify this Agreement as may be
necessary to ensure that all vesting or payouts provided under this Agreement
are made in a manner that complies with Section 409A or to mitigate any
additional tax, interest and/or penalties or other adverse tax consequences that
may apply under Section 409A if compliance is not practical; provided, however,
that nothing in this paragraph creates an obligation on the part of the Company
to modify the terms of this Agreement or the Plan, and the Company makes no
representation that the terms of this Performance Share Award Agreement will
comply with Section 409A or that payments under this Performance Share Award
Agreement will not be subject to taxes, interest and penalties or other adverse
tax consequences under Section 409A. In no event shall the Company or any of its
Subsidiaries be liable to any party for any additional tax, interest or
penalties that may be imposed on the Grantee by Section 409A or any damages for
failing to comply with Section 409A.

17.Execution and Counterparts.  This Agreement shall be deemed effective as of
the Grant Date upon the delivery to the Employee of the Award Certificate hereto
(or information contained therein), by electronic or other means of
transmission, and such effectiveness shall not require any counterpart signature
of the Employee.

 

 

****

7

7416397.3